DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: 
on page 1, line 11: “actuate the same” and should recite --actuate to the same--.  
Appropriate correction is required.
Claim Objections
Claims 1, 6-9, and 14-16 are objected to because of the following informalities:  
Claim 1 recites “a human subject” in line 4 and should recite --the human subject--.
Claim 1 recites “a complex movement” in line 4 and should recite --the complex movement--.
Claim 6 recites “the first and second muscle” in line 2 and should recite --the first and the second muscles--.
Claim 6 recites “applying a bandpass filter, rectifying, lowpass filtering to” in line 3 and should recite --applying a bandpass filter, rectifying signals of the electromyography, and then applying a lowpass filter to--.
Claim 6 recites “envelope of the second” in lines 4-5 and should recite --envelope for the second--.
Claim 7 recites “the first and second muscle” in line 2 and should recite --the first and the second muscles--.
Claim 7 recites “normalizing to an electromyography standard” in line 3 and should recite --normalizing the recorded electromyography to an electromyography standard--.
Claim 8 recites “the recording, processing, and feedback is” in line 2 and should recite--the recordings, the processings, and the feedback are--.
Claim 8 recites “the first and second muscle” in line 3 and should recite --the first and the second muscles--.
Claim 8 recites “the first and second muscle” in lines 4-5 and should recite --the first and the second muscles--.
Claim 8 recites “the first and second muscle” in line 6 and should recite --the first and the second muscles--.
Claim 9 recites “a human subject” in line 3 and should recite -- the human subject--
Claim 9 recites “a complex movement” in line 3 and should recite --the complex movement--.
Claim 14 recites “applying a bandpass filter, rectifying, lowpass filtering” in lines 2-4 and should recite --applying a bandpass filter, rectifying signals of the electromyography, and then applying a lowpass filter to--.
Claim 15 recites “normalizing to an electromyography standard” in lines 2-3 and should recite --normalizing the recorded electromyography to an electromyography standard--
Claim 16 recites “processing and feedback is” and should recite --the processing, and the feedback are--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the completion" in line 24 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the start" in line 25 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first muscle activation" in line 37 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second muscle activation" in lines 37-38 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected by virtue of their dependence from Claim 1.
Claim 9 recites the limitation "the completion" in line 18 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the start" in line 19 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the muscle activation" in line 31 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 10-16 are rejected by virtue of their dependence from Claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brokaw et al. (US 9,974,478 B1)(Brokaw), in view of Bounyong et al. (US 2017/0196483 A1)(Bounyong).
In Regards to Claim 1: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject) 5comprising: a human subject performing a complex movement (see Brokaw: Column 5, lines 29-30 “subject's use while performing activities of daily living, rehabilitation, therapy”), wherein the complex movement distinguishes a stance phase where a leg is in contact with a surface followed by a swing phase where the leg is swinging through air and is not in contact with the surface (see Brokaw: Column 34, lines 58-59 “Kinematic features used to characterize movement may include swing and stance phase” and column 37, lines 38-65) 10and wherein the leg cycles through a sequence of stance phases and swing phases during the complex movement (see Brokaw: Column 37, lines 42-44 “determine, in real-time, whether the subject is currently in swing phase of the gait cycle”); and providing feedback of the data point to the human subject performing the complex movement during the first swing phase and 10prior to the start of the subsequent stance phase immediately following the first swing phase, wherein the feedback is intended for the human subject to change the relative muscle contribution of the first muscle and the second muscle in the subsequent stance phase, 15wherein the feedback of the data point is in the form of a visual, auditory, or tactile cue, and wherein the feedback is informative to the human subject whether to increase or decrease the first muscle activation relative to the second muscle activation, or vice versa, during the subsequent stance phase (see Barlow: Column 41, lines 1-7 “provide a subject with a cue or stimulus to correct or overcome the abnormal synergy and to focus on rehabilitation, training or therapy to help restore normal muscle synergy and thus normal movement or motion of those muscles and joints and the corresponding body parts” and Figures 23and 24), but is silent to recording electromyography from a first muscle over a first stance phase, and processing the recorded electromyography from the first 15muscle; recording electromyography from a second muscle over the first stance phase, and processing the recorded electromyography from the second muscle; calculating a data point for the first stance phase, 20wherein the data point represents a relative muscle contribution of the first muscle and the second muscle over the first stance phase, 12WO 2020/010187PCT/US2019/040478 wherein the data point is calculated using the recorded and processed electromyography of both the first muscle and the second muscle over the first stance phase, and wherein the calculating step occurs during the first swing phase 5immediately after the completion of the first stance phase and prior to the start of a subsequent stance phase immediately following the first swing phase.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the apparatus is capable of recording electromyography from a first muscle over a first stance phase, and processing the recorded electromyography from the first 15muscle (see Bounyong paragraph [0084] “a first myoelectric potential difference by using first electrodes disposed on an anterior surface of a thigh of a leg”); recording electromyography from a second muscle over the first stance phase, and processing the recorded electromyography from the second muscle (see Bounyong paragraph [0084] “measures a second myoelectric potential difference by using second electrodes disposed on a posterior surface of the thigh of the leg of the user”); calculating a data point for the first stance phase, 20wherein the data point represents a relative muscle contribution of the first muscle and the second muscle over the first stance phase (see Bounyong paragraph [0084] “calculates a degree of co-contraction at the leg of the user by using the first myoelectric potential difference for the interval of the stance phase and the second myoelectric potential difference for the interval of the stance phase”), 12WO 2020/010187PCT/US2019/040478 wherein the data point is calculated using the recorded and processed electromyography of both the first muscle and the second muscle over the first stance phase (see Bounyong paragraph [0042] “Myoelectric potential differences on the anterior and posterior sides of the thigh and the lower leg were recorded”), and wherein the calculating step occurs during the first swing phase 5immediately after the completion of the first stance phase and prior to the start of a subsequent stance phase immediately following the first swing phase (see Bounyong paragraph [0051] “calculated on the basis of the extracted myoelectric data for each step…the swing phase and the stance phase of each step were distinguished from each other” and paragraph [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide output to a user that will instruct them to increase the stability in their walking (see Bounyong paragraph [0136]).	
In Regards to Claim 2: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject) 5comprising: a human subject performing a complex movement (see Brokaw: Column 5, lines 29-30 “subject's use while performing activities of daily living, rehabilitation, therapy”), but is silent to wherein further comprising calculating another data point for the first stance phase, and13WO 2020/010187PCT/US2019/040478 providing feedback of the other data point to the human subject performing the complex movement during the first swing phase and prior to the start of the subsequent stance phase immediately following the first swing phase.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein further comprising calculating another data point for the first stance phase (see Bounyong paragraph [0097] “a second myoelectric potential difference obtained from a pair of second electrodes 132”), and13WO 2020/010187PCT/US2019/040478 providing feedback of the other data point to the human subject performing the complex movement (see Bounyong paragraph [0097] “outputs the determination result to a terminal apparatus 150”) during the first swing phase and prior to the start of the subsequent stance phase immediately following the first swing phase (see Bounyong paragraph [0097] “calculated on the basis of the extracted myoelectric data for each step…the swing phase and the stance phase of each step were distinguished from each other” and paragraph [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide output to a user that will instruct them to increase the stability in their walking (see Bounyong paragraph [0136]).	
In Regards to Claim 4: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), wherein the human subject is not given a goal to change kinematics of the complex movement (see Brokaw: Column 8, lines 36-37 “goals between therapy sessions”; no real-time goal given).
In Regards to Claim 6: Brokaw teaches a method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the processing of the recorded electromyography from the first and second muscle comprises applying a bandpass filter, rectifying, lowpass filtering to 15create a linear envelope for the first muscle and a linear envelope of the second muscle.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the processing of the recorded electromyography from the first and second muscle comprises applying a bandpass filter (see Bounyong paragraph [0046] “band-pass filter was used”), rectifying, lowpass filtering (see Bounyong paragraph [0055] “a low-pass filter was applied”) to 15create a linear envelope for the first muscle and a linear envelope of the second muscle (see Bounyong paragraph [0059] “Full-wave rectification, envelope detection, and normalization were performed on the entire myoelectric data obtained by measurement performed using the electromyograph”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the filtering techniques of Bounyong in order to remove noise and artifact from the signals.
In Regards to Claim 7: Brokaw teaches a method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the processing of the recorded electromyography from the first and second muscle 20comprises normalizing to an electromyography standard.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the processing of the recorded electromyography from the first and second muscle 20comprises normalizing to an electromyography standard (see Bounyong paragraph [0059] “normalization were performed on the entire myoelectric data obtained”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide stabilization to the signals during processing.	
In Regards to Claim 8: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), wherein the recording, processing and feedback is accomplished by a computer processor (see Brokaw: Column 9, lines 24-25 “ a processor”) capable of receiving the electromyography from the first and second muscle (see Brokaw: Column 9, lines 35-27 “measuring the subject’s movement with the at least one sensor”), capable of processing the received electromyography from the first 5and second muscle (see Brokaw: Column 9, line 24 “processor comprising an algorithm”), capable of calculating the data point based on the processed electromyography from the first and second muscle (see Brokaw: Column 9, lines 24-25 “an output”), and capable of providing the feedback to the human subject (see Brokaw: Column 9, lines 31-35). 
In Regards to Claim 9: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject) 5comprising: a human subject performing a complex movement (see Brokaw: Column 5, lines 29-30 “subject's use while performing activities of daily living, rehabilitation, therapy”), wherein the complex movement distinguishes a stance phase where a leg is in contact with a surface followed by a swing phase where the leg is swinging through air and is not in contact with the surface (see Brokaw: Column 34, lines 58-59 “Kinematic features used to characterize movement may include swing and stance phase” and column 37, lines 38-65) 10and wherein the leg cycles through a sequence of stance phases and swing phases during the complex movement (see Brokaw: Column 37, lines 42-44 “determine, in real-time, whether the subject is currently in swing phase of the gait cycle”); and providing feedback of the data point to the human subject performing the complex movement during the first swing phase and 10prior to the start of the subsequent stance phase immediately following the first swing phase, wherein the feedback is intended for the human subject to change the relative muscle contribution of the first muscle and the second muscle in the subsequent stance phase, 15wherein the feedback of the data point is in the form of a visual, auditory, or tactile cue, and wherein the feedback is informative to the human subject whether to increase or decrease the first muscle activation relative to the second muscle activation, or vice versa, during the subsequent stance phase (see Barlow: Column 41, lines 1-7 “provide a subject with a cue or stimulus to correct or overcome the abnormal synergy and to focus on rehabilitation, training or therapy to help restore normal muscle synergy and thus normal movement or motion of those muscles and joints and the corresponding body parts” and Figures 23and 24), but is silent to recording electromyography from a muscle over a first stance phase, and processing the recorded electromyography from the 15muscle; calculating a data point for the first stance phase, 20wherein the data point represents a muscle contribution of the muscle over the first stance phase, 12WO 2020/010187PCT/US2019/040478 wherein the data point is calculated using the recorded and processed electromyography of the first muscle over the first stance phase, and wherein the calculating step occurs during the first swing phase 5immediately after the completion of the first stance phase and prior to the start of a subsequent stance phase immediately following the first swing phase.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the apparatus is capable of recording electromyography from a first muscle over a first stance phase, and processing the recorded electromyography from the first 15muscle (see Bounyong paragraph [0084] “a first myoelectric potential difference by using first electrodes disposed on an anterior surface of a thigh of a leg”); calculating a data point for the first stance phase, 20wherein the data point represents a muscle contribution of the muscle over the first stance phase (see Bounyong paragraph [0084] “calculates a degree of co-contraction at the leg of the user by using the first myoelectric potential difference for the interval of the stance phase”), 12WO 2020/010187PCT/US2019/040478 wherein the data point is calculated using the recorded and processed electromyography of the first muscle over the first stance phase (see Bounyong paragraph [0042] “Myoelectric potential differences on the anterior and posterior sides of the thigh…were recorded”), and wherein the calculating step occurs during the first swing phase 5immediately after the completion of the first stance phase and prior to the start of a subsequent stance phase immediately following the first swing phase (see Bounyong paragraph [0051] “calculated on the basis of the extracted myoelectric data for each step…the swing phase and the stance phase of each step were distinguished from each other” and paragraph [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide output to a user that will instruct them to increase the stability in their walking (see Bounyong paragraph [0136]).	
In Regards to Claim 10: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject) 5comprising: a human subject performing a complex movement (see Brokaw: Column 5, lines 29-30 “subject's use while performing activities of daily living, rehabilitation, therapy”), but is silent to wherein further comprising calculating another data point for the first stance phase, and13WO 2020/010187PCT/US2019/040478 providing feedback of the other data point to the human subject performing the complex movement during the first swing phase and prior to the start of the subsequent stance phase immediately following the first swing phase.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein further comprising calculating another data point for the first stance phase (see Bounyong paragraph [0097] “a second myoelectric potential difference obtained from a pair of second electrodes 132”), and13WO 2020/010187PCT/US2019/040478 providing feedback of the other data point to the human subject performing the complex movement (see Bounyong paragraph [0097] “outputs the determination result to a terminal apparatus 150”) during the first swing phase and prior to the start of the subsequent stance phase immediately following the first swing phase (see Bounyong paragraph [0097] “calculated on the basis of the extracted myoelectric data for each step…the swing phase and the stance phase of each step were distinguished from each other” and paragraph [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide output to a user that will instruct them to increase the stability in their walking (see Bounyong paragraph [0136]).	
In Regards to Claim 12: Brokaw teaches a training method of changing muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), wherein the human subject is not given a goal to change kinematics of the complex movement (see Brokaw: Column 8, lines 36-37 “goals between therapy sessions”; no real-time goal given).
In Regards to Claim 14: Brokaw teaches a method of changing muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the processing of the recorded electromyography comprises applying a bandpass filter, rectifying, lowpass filtering to create a linear envelope for the muscle.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the processing of the recorded electromyography comprises applying a bandpass filter (see Bounyong paragraph [0046] ‘band-pass filter was used”), rectifying, lowpass filtering (see Bounyong paragraph [0055] “a low-pass filter was applied”) to create a linear envelope for the muscle (see Bounyong paragraph [0059] “Full-wave rectification, envelope detection, and normalization were performed on the entire myoelectric data obtained by measurement performed using the electromyograph”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the filtering techniques of Bounyong in order to remove noise and artifact from the signals.	
In Regards to Claim 15: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the processing of the recorded electromyography comprises normalizing to an electromyography standard.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the processing of the recorded electromyography comprises normalizing to an electromyography standard (see Bounyong paragraph [0059] “normalization were performed on the entire myoelectric data obtained”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the normalizing methods of Bounyong in order to provide stabilization to the signals during processing.	
In Regards to Claim 16: Brokaw teaches a training method of changing muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), wherein the recording, processing and feedback is accomplished by a computer processor (see Brokaw: Column 9, lines 24-25 “ a processor”) capable of receiving the electromyography from the first and second muscle (see Brokaw: Column 9, lines 35-27 “measuring the subject’s movement with the at least one sensor”), capable of processing the received electromyography from the first 5and second muscle (see Brokaw: Column 9, line 24 “processor comprising an algorithm”), capable of calculating the data point based on the processed electromyography from the first and second muscle (see Brokaw: Column 9, lines 24-25 “an output”), and capable of providing the feedback to the human subject (see Brokaw: Column 9, lines 31-35). 
Claims 3, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brokaw et al. (US 9,974,478 B1)(Brokaw), in view of Bounyong et al. (US 2017/0196483 A1)(Bounyong), and further in view of Herr et al. (US 10,993,639 B2)(Herr).
In Regards to Claim 3: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to5, wherein the human subject is given a goal to change the data point by changing the first muscle activation relative to the second muscle activation, or vice versa.
Herr teaches a feedback method and wearable device (see Herr: Abstract) wherein the human subject is given a goal to change the data point by changing the first muscle activation relative to the second muscle activation, or vice versa (see Herr: Column 1, lines 58-67 “feedback to be transmitted to the human, such as by comparing the at least one feature to a value, such as a target value, and transmitting the feature or feedback to the human for response by the human, thereby modulating knee adduction moment of the untethered human during the gait”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the feedback method and wearable device of Herr in order to encourage a user to adjust muscle activation in order to reach a certain target range or goal (see Herr Figure 12). 
In Regards to Claim 5: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to5, wherein the human subject is given a goal to maintain kinematics of the complex movement.
Herr teaches a feedback method and wearable device (see Herr: Abstract) wherein the human subject is given a goal to maintain kinematics of the complex movement (see Herr: Column 1, lines 58-67 “feedback to be transmitted to the human, such as by comparing the at least one feature to a value, such as a target value, and transmitting the feature or feedback to the human for response by the human, thereby modulating knee adduction moment of the untethered human during the gait”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the feedback method and wearable device of Herr in order to encourage a user to adjust muscle activation in order to maintain a certain target range or goal (see Herr Figure 12).
In Regards to Claim 11: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to5, wherein the human subject is 5given a goal to change the data point by changing the muscle activation. 
Herr teaches a feedback method and wearable device (see Herr: Abstract) wherein the human subject is 5given a goal to change the data point by changing the muscle activation. (see Herr: Column 1, lines 58-67 “feedback to be transmitted to the human, such as by comparing the at least one feature to a value, such as a target value, and transmitting the feature or feedback to the human for response by the human, thereby modulating knee adduction moment of the untethered human during the gait”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the feedback method and wearable device of Herr in order to encourage a user to adjust muscle activation in order to reach a certain target range or goal (see Herr Figure 12).
In Regards to Claim 13: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to5, wherein the human subject is 10given a goal to maintain kinematics of the complex movement.
Herr teaches a feedback method and wearable device (see Herr: Abstract) wherein the human subject is 10given a goal to maintain kinematics of the complex movement (see Herr: Column 1, lines 58-67 “feedback to be transmitted to the human, such as by comparing the at least one feature to a value, such as a target value, and transmitting the feature or feedback to the human for response by the human, thereby modulating knee adduction moment of the untethered human during the gait”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the feedback method and wearable device of Herr in order to encourage a user to adjust muscle activation in order to maintain a certain target range or goal (see Herr Figure 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791 

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791